EXHIBIT 10.8

CREDITOR AND DEBTORS AGREEMENT


This Creditor and Debtors Agreement (the “Agreement”) is made as of July 31,
2013 (the “Effective Date”) by and among Granite Falls Energy, LLC, a Minnesota
limited liability company(“GFE”); Project Viking, L.L.C., a Minnesota limited
liability company (“Viking”), Roland “Ron” J. Fagen (“Mr. Fagen”) and Granite
Falls Bank (“Lender”).


RECITALS


WHEREAS, GFE has assumed all of Viking’s and Mr. Fagen’s obligations under that
certain promissory note numbered 28407 in the original principal amount of
$5,000,000 dated July 23, 2013 in favor of Lender (the “Note”) as of the
Effective Date and Lender has consented thereto as of the Effective Date;


WHEREAS, notwithstanding the foregoing, Lender has required that each of Viking
and Mr. Fagen remain secondarily liable to Lender for GFE’s obligations under
the Note if there is an Event of Default (as such term is defined in the Note)
by GFE under the Note,


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.    Lender’s Agreement Regarding Collection. Lender shall only be entitled to
seek payment of any amounts from Viking or Mr. Fagen due to Lender from GFE
under the Note until and unless there is an Event of Default. Lender shall
immediately notify GFE and Mr. Fagen in writing of any Event of Default. If such
Event of Default shall remain uncured for more than five business days, then
Lender shall be entitled to seek payment of any amounts due to Lender from GFE
under the Note from Viking. If Lender is unable to collect such amounts from
Viking within 30 days, then Lender shall be entitled to seek payment of any
amounts due to Lender from Mr. Fagen. Each of Viking and Mr. Fagen agree to
liable to Lender in such amounts in such event.


2.    GFE Grant of Security Interest. GFE hereby grants to Lender a security
interest in all of GFE’s assets that would be collateral under Article 9 of the
Uniform Commercial Code (“Collateral”); provided, however, that GFE’s membership
interest in Viking (a wholly-owned subsidiary of GFE) shall not be Collateral.
GFE also agrees to execute documents in the future as requested by Lender to
perfect its security interest in the Collateral.


3.    Entire Agreement. This Agreement supplements the Note and that certain
Commercial Security Agreement dated July 23, 2013 among Viking, Mr. Fagen and
Lender (the “Security Agreement”); provided, however, that if any provision of
the Note or the Security Agreement conflicts with this Agreement, the terms of
this Agreement shall prevail and govern in all respects.



1

--------------------------------------------------------------------------------



4.    Law Governing. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of Minnesota.


5.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the heirs, executors, administrators and successors of the
parties hereto, but no right or liability or obligation arising hereunder may be
assigned by any party hereto without the prior written consent of all other
parties.


6.    Counterparts, Separate Signature Pages. This Agreement may be executed in
any number of counterparts, or using separate signature pages, Each such
executed counterpart and each counterpart to which such signature pages are
attached shall be deemed to be an original instrument, but all-such counterparts
together shall constitute one and the same instrument A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.


7.    Severability. In the event any of the provisions of this Agreement shall
be declared by a court or arbitrator to be void or unenforceable, then such
provision shall be severed from this Agreement without affecting the validity
and enforceability of any of the other provisions hereof, and the parties shall
negotiate in good faith to replace such unenforceable or void provisions with a
similar clause to achieve, to the extent permitted under law, the purpose and
intent of the provisions declared void and unenforceable.



2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.




GRANITE FALLS ENERGY, LLC




By /s/ Paul Enstad    
Its Chairman    






PROJECT VIKING, L.L.C.




By /s/ Roland J. Fagen    
Its President & Managing Member    






/s/ Roland J. Fagen    
Roland “Ron” J. Fagen




GRANITE FALLS BANK




By/s/ John C. Virnig    
Its President    



3